’Affimedby,..Jk3!4&&
Honorable Cleveland Davis
County Attorney
Brazoria County
Angleton, Texas

Dear Sir:                   Opinion No. O-5061
                            Re: Action of commissioners* court
                                of Brazoria County in raising
                                salary of District Clerk is
                                valid under facts stated.

          Your request for opinion has been received and
carefully considered by this department. We quote from your
request as follows:
         "On January 11, 1943 the Commiaaionerar Court of
    Brazoria County met to consider the setting of salaries
    of County Officials.  On that day action was postponed
    till a later date in the term pending receipt from you
    of an opinion regarding salaries which had been requested.
    On Friday, January 15th, this opinion from you was re-
    ceived by telephone and the matter of salaries was taken
    up and salaries for the several County Officials were set,.
    On this aaid Friday the District Clerk, not having been
    advised in advance of the date of said meeting was not in
    town and her salary was set without the Court having beard
    from her. On Monday, January 18th, she returned and
    requested a hearing which was given her on Wednesday,
    January ZOth, at which hearing the Commissioners' Court
    voted to increase her salary in line with other increases,
    if they had the power to do so.

         "The Salaries of Brazoria County Officials come under
    the provisions of Art. 3912 E Sec. 13, as amended the
    pertinent part of which reads as follows: *The Commission-
    ers' Court in counties having a populationof  twenty
    thousand (20,000) inhabitants or more, and less than one
    hundred and ninety thousand (190,000) inhabitants accord-
    ing to the last preceding Federal Census, is hereby
    authorized and it shall be its duty to fix the salaries
    of all the following named officers, to-wit: sheriff,
    assessor and collector of taxes, county judge, county
    attorney, including criminal district attorneys and
    county attorneys who perform the duties of district
                                              -_     .
                 -,                             -.




Honorable   Cleveland Davis, page 2, O-5061



     attorneys, district clerk, county clerk, treasurer, hide
     and animal inspector, Each of said officers shall be paid
     in money an annual salary in twelve (12) equal install-
     ments of not less than the total sum earned as compensa-
     tion by him in his official capacity for the fiscal gear
     1935, and not more than the maximum amount allowed such
     officer under laws existing on August 23, 1935; provided
     that in counties having a population of twenty thousand
     (20,000) and leas than thirty-seven thousand five
     hundred (37,500) according to the last preceding Federal
     Census, and havin- an assessed valuation in excess of
     Fifteen Million (i 15,000,000.00) Dollars, according to the
     last approved preceding tax roll of such county the
     Maximum amount allowed such officers as salaries may be
     increased one (1%) per cent for each One Million
     [$1,000,000.00) Dollars valuation or fractional part there-
     of, in excess of said Fifteen Million (.@15,000,000.00)
     Dollars valuation over and above the maximum amount allowed
     such officers under laws existing on August 24, 1935;. . ."

           "The District Clerkra salary in question which was set
     on the 15th of January and reset on the 20th of January
     were both within the minimum and maximum limits of said
     Article above quoted.

          'lQuestion: Was the action of the CommiasionersE
     Court on January 20th, in raising the salary of the District
     Clerk, valid?

          "1 find'no law forbidding such action on the part of
     the Commissioners' Court. I will appreciate your letting
     me have your opinion on this question at your earl,ieat
     convenience."

          Opinion No. O-4666 of this department, dated
     January 15th, 1943, is the opinion referred to by you, which
     was addressed to you.

          We have likewise been unable to find any authorities
     forbidding the action taken by the commissioners' court.
     It is true that Section 2 of Article 3912e, V. A. C. S.,
     requires the commissioners 1 court of every county in Texas
     at its fira.t regular meeting in January of each year to
     determine whether certain precinct officers shall be
     placed on a salary or fee basis; this section also pro-
     vides that in counties having a population of leas than
     20,000 inhabitants, according to the last preceding
     Federal Census that each commissioners' court shall at its
     first regular meeting in January of each year determine
     whether its county officers should be placed on a salary
     or fee basis. Section 15 of Article 3912e, V. A. C. S.,
     also provides that the commissioners1 court in counties
Honorable Cleveland Davis, page 3, O-5061



     having a population of leas than 20,000 inhabitants,
     according to the last preceding Federal Census, at the
     first regular meeting in January of eachcalendar  year,
     may pass an order providing for compensation of all
     county andLprecinct officers on a salary basis. Howevsr,
     Sections 2 and 15 of Article 3912e, V. A. C. S., do not
     apply to the county officers of Brazoria County, said
     county having apopulation in excess of 20,000 inhabitants
     according to the lastpreceding Federal Census. Section
     13 of Article 3912e, V. A. C. S., which governs the
     salaries of the county officers of Brazoria County,
     contains no specific requirement that salaries be set
     at the first regular meeting of the commissioners1 court
     in January of each year.

          It is our opinion, under the facts stated, that the
     action of the commissioners* court related in your letter,
     was and is valid.

                                       Very truly yours

                                  ATTORNEY GENERAL OF TEXAS

     APPROVED FEB. 6, 1943        s/ Wm.   J. Fanning
     s/ Grover Sellers
     FIRST ASSISTANT              BY
     ATTORNEY GENERAL                         Wm. J. Fanning
                                                   .Aaaiatant

     APPROVED Opinion Committee
     By BWB, Chairman


     W;fP:db/ cg